
	
		I
		111th CONGRESS
		1st Session
		H. R. 2342
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2009
			Mr. Michaud
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to establish a family caregiver program to
		  furnish support services to family members certified as family caregivers who
		  provide personal care services for certain disabled veterans, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wounded Warrior Project Family
			 Caregiver Act of 2009.
		2.Family caregiver
			 program
			(a)ProgramSection
			 1717 of title 38, United States Code, is amended—
				(1)by redesignating
			 subsections (b) and (c), as (c) and (d), respectively; and
				(2)by inserting after
			 subsection (a) the following new subsection (b):
					
						(b)(1)(A)As part of home health
				services provided for under this section, the Secretary, upon the joint request
				of a veteran described in subparagraph (C) and a family member of such veteran
				(or other individual designated by the veteran), shall furnish to an individual
				described in subparagraph (B), advanced instruction and training and
				certification as a family caregiver.
								(B)An individual described in this
				subparagraph is a family member of a veteran described in subparagraph (C) (or
				other individual designated by such a veteran) who elects (in accordance with
				the agreement of the veteran) to provide personal care services to the
				veteran.
								(C)A veteran described in this paragraph
				is a veteran who—
									(i)incurred serious wounds (including
				traumatic brain injury and psychological trauma or other mental disorder) on
				active duty during, or in training for, Operation Enduring Freedom or Operation
				Iraqi Freedom; and
									(ii)is determined by the Secretary to
				need personal care services because of—
										(I)an inability to perform one or more
				activities of daily living;
										(II)a need for supervision or
				protection based on symptoms or residuals of neurological or other impairment
				or injury; or
										(III)such other criteria as the
				Secretary shall establish.
										(D)In the case of a veteran who lacks the
				capacity to make decisions necessary under this subsection, the Secretary shall
				establish procedures for a surrogate for the veteran to act on behalf of the
				veteran for purposes of this subsection.
								(2)The Secretary shall furnish to a
				family caregiver, under criteria established by the Secretary, appropriate
				support services including—
								(A)direct technical support, information, and
				assistance to timely address routine, emergency, and specialized caregiving
				needs;
								(B)counseling and mental health
				services;
								(C)establishment and maintenance of a
				comprehensive interactive caregiver website addressing all aspects of the
				program;
								(D)respite care of not less than 30 days
				annually;
								(E)medical care under section 1781 of
				this title; and
								(F)a monthly family caregiver
				allowance.
								(3)In providing respite care referred to
				in paragraph (3)(A)(iv), the Secretary shall provide such care through—
								(A)facilities of the Department that are
				appropriate to the needs of the veteran;
								(B)contracts under section 1720B of this
				title; or
								(C)in the case of a veteran for whom, in
				the judgment of the individual certified as the veteran’s family caregiver, the
				needs of the veteran cannot be accommodated through care provided under
				subparagraph (A) or (B), through other facilities or arrangements selected in
				consultation with the veteran’s family caregiver.
								(4)In providing for a monthly family
				caregiver allowance to a family caregiver under paragraph (3)(A)(vi), the
				Secretary shall establish a schedule of allowances under which the Secretary
				shall seek to ensure, to the extent practicable, that the amount of the monthly
				allowance is not less than—
								(A)the amount that the Secretary
				determines the Secretary would have paid to a commercial home health care
				agency to provide necessary personal care services for such veteran, if the
				veteran did not have a family caregiver to provide such services; or
								(B)if the Secretary does not have enough
				information to make the determination under subparagraph (A), the amount of the
				cost of such care at a location other than a commercial home health care
				agency, selected by the Secretary for such purpose, where such care is
				available, adjusted to reflect the pertinent local
				cost-of-living.
								.
				(b)Provision of
			 health care to personal care assistantsSection 1781(a) of such
			 title is amended—
				(1)by redesignating
			 paragraphs (2) and (3) as (3) and (4), respectively; and
				(2)by inserting after paragraph (1) the
			 following new paragraph:
					
						(2)a family
				caregiver;
						.
				(c)DefinitionsSection
			 1701 of title 38, United States Code, is amended by adding at the end the
			 following new paragraphs:
				
					(10)The term
				family caregiver means an individual who—
						(A)is a member of the family (including
				parents, spouses, children, siblings, stepfamily members, and extended family
				members) of a disabled veteran;
						(B)provides personal care services to such
				veteran for such disability; and
						(C)is certified as a
				family caregiver—
							(i)pursuant to the
				family caregiver instruction, training, and certification furnished by the
				Secretary under section 1717(b) of this title; or
							(ii)pursuant to such
				other qualifications as the Secretary may approve.
							(11)The term personal care
				services means noninstitutional extended care, including homemaker and
				home health aid
				services.
					.
			(d)Deadline for
			 implementationNot later than 9 months after the date of the
			 enactment of this Act, the Secretary of Veterans Affairs shall implement
			 subsection (b) of section 1717 of title 38, United States Code, as added by
			 subsection (a), and paragraph (2) of section 1781(a), as added by subsection
			 (b).
			(e)Reports
				(1)Report on
			 implementationNot later than 6 months after the date of the
			 enactment of this Act, the Secretary of Veterans Affairs shall submit to
			 Congress a report containing the following:
					(A)The Secretary’s
			 plan to carry out subsection (d).
					(B)A description of
			 the consultations carried out by the Secretary with organizations representing
			 wounded veterans and their families regarding such plan.
					(C)A description of
			 any recommendation provided by any such organization that the Secretary did not
			 adopt and the reasons the Secretary did not adopt such recommendation.
					(2)EvaluationNot
			 later than 2 years after the date on which the Secretary of Veterans Affairs
			 implements the provisions of law referred to in subsection (d), the Secretary
			 shall submit to Congress a comprehensive report containing the Secretary's
			 evaluation of such provisions of law. Such report shall include—
					(A)data on the number of veterans who receive
			 assistance under subsection (b) of section 1717 of title 38, United States
			 Code, as added by subsection (a), resources expended to carry out such
			 subsection (b), outcomes achieved, and measurable benefits; and
					(B)legislative and
			 other recommendations of the Secretary to improve the implementation of such
			 subsection.
					
